Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 12/10/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending reference Application No. 16/351,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This action is in response to papers filed 12/01/2020 in which claims 1-20 were canceled; and claims 21-24 and 32-34 were amended. All the amendments have been thoroughly reviewed and entered. Claims 21-40 are under examination.

Withdrawn Objections/Rejections
The objection to claims 21 for informalities, is withdrawn, in view of Applicant’s amendments to claim 21.
The objection to claim 22 for informalities pertaining to Markush groups, is withdrawn, in view of Applicant’s amendments to claim 22.
The rejection of claims 21-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 21, 22 and 32.

The provisional rejection of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22-25 of copending Application No. 16/351,122, is withdrawn, in view of terminal disclaimer filed 02/17/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Ricigliano on 02/10/2021. 
The following examiner’s amendment hereunder is based upon the set of claims filed 12/01/2020.
The application has been amended as follows:



	Please delete claim 21 and replace with the following:

	21.  A process for producing a liquid comprising a quantity of crystals of 4-methyl-5-(pyrazine-2-yl)-3H-1,2-dithiole-3-thione (“oltipraz”), the process comprising the steps of:
	i) combining poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, water, polysorbate and oltipraz to create a suspension vehicle; and
	ii) wet milling the suspension vehicle to produce the liquid composition comprising crystals of oltipraz,
	wherein, based on the weight of the suspension vehicle prior to the addition of any bulking agent, from 1 to 25 wt% poly(ethyl acrylate-co-methyl methacrylate-co- trimethylammonioethyl methacrylate chloride) 1:2:0.2, water, from 1 to 5 wt% polysorbate and from about 4 to about 15 wt% oltipraz is stirred to create the suspension vehicle, and wherein the suspension vehicle is wet-milled until the mean hydrodynamic diameter (MDH) with a Z-average of the oltipraz crystals in the suspension is from 100 nm and 800 nm, as measured by dynamic light scattering at 25°C on a suspension of the crystals in water at a concentration of 0.01 to 0.1 mg of crystals per mL of water.


	Please delete claim 22 and replace with the following:
	
	22.  A process according to claim 21, wherein the process further comprises the step:
	iii) adding a bulking agent, wherein the bulking agent is selected from the group consisting of polyvinylpyrrolidones and cellulosic polymers, to the liquid composition comprising crystals of oltipraz produced in step (i).


	





	Please delete claim 23 and replace with the following:	

	23.  A process according to claim 22, the process further comprising the step:
	iv) removing the liquid from the liquid composition comprising crystals of oltipraz to form a dry composition, wherein removing the liquid composition comprises the step of spray-drying or lyophilizing the liquid composition.


	Please delete claim 24 and replace with the following:	
	
	24.  A process for producing a composition comprising a quantity of crystals of 4-methyl-5-(pyrazine-2-yl)-3H-1,2-dithiole-3-thione (“oltipraz”), the process comprising the step of:
	wet milling a suspension vehicle comprising poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, water, polysorbate and oltipraz to produce a liquid composition comprising crystals of oltipraz;
	wherein about 4.3 wt% poly(ethyl acrylate-co-methyl methacrylate-co- trimethylammonioethyl methacrylate chloride) 1:2:0.2, about 85 wt% purified water, about 2.1 wt% polysorbate and about 8.6 wt% oltipraz is stirred to create the suspension vehicle, and wherein the suspension vehicle is wet-milled until the mean hydrodynamic diameter (MDH) with a Z-average of the oltipraz crystals in the suspension is from 100 nm and 800 nm, as measured by dynamic light scattering at 25°C on a suspension of the crystals in water at a concentration of 0.01 to 0.1 mg of crystals per mL of water.


	Please delete claim 26 and replace with the following:
	
	26.  A process according to claim 21, wherein wet milling yields a quantity of oltipraz crystals that have a MHD from about 300 to 800 nm.


	
	
	Please delete claim 27 and replace with the following:	
	
	27.  A process according to claim 21, wherein the quantity of oltipraz crystals will have a MHD of from 100 nm to 800 nm if left in water at 25°C for at least 1 hour.


	Please delete claim 28 and replace with the following:
	
	28.  A process according to claim 21, wherein the quantity of crystals comprises substantially the entire quantity of oltipraz present in the liquid composition.


	Please delete claim 29 and replace with the following:
	
	29.  A process according to claim 21, wherein the quantity of crystals of oltipraz comprises less than 20% by weight of the liquid composition.


	Please delete claim 30 and replace with the following:
	
	30.  A process according to claim 22, wherein the liquid composition comprises the bulking agent at less than 30 percent by weight of the liquid composition comprising the bulking agent and crystals of oltipraz.

	
	Please cancel claim 31.


	Please delete claim 32 and replace with the following:
	
	32.  A process according to claim 21, wherein the polydispersity index (PdI) of the crystals in the quantity of oltipraz crystals after the wet milling is less than 0.80, wherein PdI = (σ/d)2, wherein σ is the standard deviation and d is the Z-average hydrodynamic diameter.


	

	Please delete claim 33 and replace with the following:
	
	33.  A process according to claim 21, wherein the polysorbate in the liquid composition comprising the crystals of oltipraz comprises polysorbate 80 in an amount from 1 to 5 percent by weight of the liquid composition.


	Please delete claim 34 and replace with the following:	
	
	34.  A process according to claim 21, further comprising the step of combining a bulking agent with at least a portion of said liquid composition comprising crystals of oltipraz to form a liquid composition comprising the bulking agent and crystals of oltipraz.


	Please delete claim 36 and replace with the following:	
	
	36.  A process according to claim 34, wherein the liquid composition comprising the bulking agent and crystals of oltipraz comprises from 5% to 35% by weight, or more than 35% by weight total solids of the liquid composition.


	Please delete claim 37 and replace with the following:	
	
	37.  A process according to claim 34, further comprising one or more steps to form a dry composition that substantially excludes liquid, wherein the one or more steps comprise the step of spray drying the liquid composition comprising the bulking agent and crystals of oltipraz. 

	Please delete claim 38 and replace with the following:	
	
	38.  A process according to claim 34, further comprising one or more steps to form a dry composition that substantially excludes liquid, wherein the one or more steps comprise the step of lyophilizing the liquid composition comprising the bulking agent and crystals of oltipraz. 


	Please delete claim 39 and replace with the following:
	
	39.  A process according to claim 34, wherein the liquid composition comprises less than 1 percent of drug-degradant impurities relative to the oltipraz in the liquid composition and less than 2 percent total impurities relative to the oltipraz in the liquid composition. 

	Please delete claim 40 and replace with the following:
	
	40.  A process according to claim 34, wherein the liquid composition comprising the bulking agent and crystals of oltipraz comprises less than 0.5 percent of drug-degradant impurities relative to the oltipraz in the liquid composition and less than 1 percent total impurities relative to the oltipraz in the liquid composition.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn to:
		A process for producing a liquid comprising a quantity of crystals of 4-methyl-5-(pyrazine-	2-yl)-3H-1,2-dithiole-3-thione (“oltipraz”), the process comprising the steps of:
		i) combining poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl 	methacrylate chloride) 1:2:0.2, water, polysorbate and oltipraz to create a suspension vehicle; 	and
		ii) wet milling the suspension vehicle to produce the liquid composition comprising 	crystals of oltipraz,
		wherein, based on the weight of the suspension vehicle prior to the addition of any 	bulking agent, from 1 to 25 wt% poly(ethyl acrylate-co-methyl methacrylate-co- 	trimethylammonioethyl methacrylate chloride) 1:2:0.2, water, from 1 to 5 wt% polysorbate and 	from about 4 to about 15 wt% oltipraz is stirred to create the suspension vehicle, and wherein the 	suspension vehicle is wet-milled until the mean hydrodynamic diameter (MDH) with a Z-	average of the oltipraz crystals in the suspension is from 100 nm and 800 nm, as measured by 	dynamic light scattering at 25°C on a suspension of the crystals in water at a concentration of 	0.01 to 0.1 mg of crystals per mL of water.

 Desai teaches a method of producing Desai teaches a method of producing supersaturated stabilized nanoparticles of poorly water soluble drug comprising wet milling a composition comprising a liquid and crystals of a poorly water soluble drug, wherein wet milling provides crystals of poorly water soluble drug having an average drug particle sizes in suspension of less than 800 or in the range of 50 to 800 nm (abstract; [0013]-[0019], [0021]-[0051, [0073]; Examples 1-5; Table 3; claims 1-12 and 23]), and Cho, as well as, Liu were used to provide guidance and motivation for incorporating oltipraz as the poorly water soluble drug in the method of producing of Desai (Cho: abstract; [0003], [0012], [0032]-[0047], [0049], [0050], [0055]-[0059], [0063], [0064] and [0070]-[0074]; claims 1-5, 13 and 14: Liu: pages 1-3). However, the applied prior arts fail to teach or suggest combining particularly from 1 to 25 wt% poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, water, from 1 to 5 wt% polysorbate and from about 4 to about 15 wt% oltipraz to create a suspension vehicle as claimed. Furthermore, while the applied prior art suggest Eudragit® polymers and polysorbates from a long list of known stabilizing polymers and surfactants that may be used as part of the liquid/suspension that is then wet milled with the drug crystals (Desai: [0038] and [0044]-[0047]), the prior art failed to teach particularly poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2 (Eudragit® RL) as the stabilizing polymer in combination with specifically polysorbate as the surfactant, and in their respective amounts as claimed. 
Upon further search and consideration, there is no suggestion or motivation in the prior art to select the particular combination of poly(ethyl acrylate-co-methyl 
No other outstanding issues are remaining.
As a result, claims 21-30 and 32-40 are allowed.

Conclusion
Claims 21-30 and 32-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DOAN T PHAN/Primary Examiner, Art Unit 1613